



Exhibit 10.2

AMENDMENT OF
PURCHASE AND SALE AGREEMENT


This Amendment of Purchase and Sale Agreement (this “Amendment”) is made and
entered into as of the 2nd day of April, 2013 by and among CITY CENTER LAND
COMPANY, LLC, a Hawaii limited liability company, and CITY CENTER, LLC, a Hawaii
limited liability company (collectively, “Seller”) and A & B PROPERTIES, INC., a
Hawaii corporation (“Buyer”), with respect to the real property and improvements
located at 810 Richards Street, Honolulu, Hawaii 96813.


Recitals


WHEREAS, Seller and Buyer entered into that certain Purchase and Sale Agreement
dated as of February 28, 2013 (the “Agreement”); and


WHEREAS, the parties hereto desire to amend the Agreement as provided herein.


Agreement


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Seller and Buyer hereby agree as follows:


1.Defined Terms. All capitalized terms used in this Amendment but not otherwise
defined shall have their same meanings as set forth in the Agreement.


2.    Due Diligence Period. The expiration of the Due Diligence Period shall be
extended from April 2, 2013 to April 4, 2013.


3.    Ratifications. The Agreement, and all terms, provisions and conditions
contained in the Agreement, are hereby confirmed, and shall be deemed in full
force and effect, except as specifically herein amended.


4.    Counterparts; Signatures. This Amendment may be executed in any number of
counterparts and by each of the undersigned on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
put together shall constitute but one and the same Amendment. Signatures to this
Amendment transmitted by .pdf, electronic mail or other electronic means shall
be treated as originals in all respects for purposes of this Amendment.


5.    Successors and Assigns. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.


[Remainder of Page Intentionally Left Blank. Signatures Follow on Next Page.]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.




SELLER:    CITY CENTER LAND COMPANY, LLC,
a Hawaii limited liability company


By Pacific Office Properties, L.P.,
a Delaware limited partnership
Its Member


By Pacific Office Properties Trust, Inc.,
a Maryland corporation
Its General Partner


By /s/ Kimberly F. Aquino    
Name: Kimberly F. Aquino
Its: Vice President


CITY CENTER, LLC,
a Hawaii limited liability company


By Pacific Office Properties, L.P.,
a Delaware limited partnership
Its Member


By Pacific Office Properties Trust, Inc.,
a Maryland corporation
Its General Partner


By /s/ Kimberly F. Aquino    
Name: Kimberly F. Aquino
Its: Vice President


BUYER:     A & B PROPERTIES, INC.,
a Hawaii corporation




By: /s/ Lance K. Parker    
Name: Lance K. Parker    
Its: Vice President    


By: /s/ Charles W. Loomis    
Name:     Charles W. Loomis    
Its: Asst. Secretary    



